Per Curiam :
The objection that the papers upon which the order for examination was granted did not comply with subdivision 1 .of section 872 of the Code seems to be fatal to this proceeding.
The order denying the motion to vacate the order for examination should be reversed, with costs, and the order vacating the examination as to persons not parties to the action should be affirmed. Upon payment of which costs the plaintiff has leave to renew her application for examination of defendants.
Present — Yan Brunt, P. J., O’Brien and Parker, JJ.
So ordered.